People v Smith (2018 NY Slip Op 01545)





People v Smith


2018 NY Slip Op 01545


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Renwick, J.P., Richter, Andrias, Kapnick, Kahn, JJ.


5930 3065/11

[*1]The People of the State of New York, Respondent,
vKeon Smith, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Mitchell J. Briskey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher P. Marinelli of counsel), for respondent.

Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered July 26, 2012 convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and unlawful possession of marijuana, and sentencing him to a term of six years and a $25 fine, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]. There is no basis for disturbing the jury's credibility determinations. The police account of the incident was not so implausible as to require a different conclusion (see e.g. People v Lewis, 136 AD3d 468 [1st Dept 2016], lv denied 27 NY3d 1001 [2016]), and the
absence of any DNA from defendant on the pistol at issue was sufficiently explained.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK